Rich, J.:
This appeal is from an order denying defendants’ motion to quash or supersede a writ of certiorari, upon several-grounds, the only one requiring consideration beingthat there is a misjoinder of parties inasmuch as the persons united in said petition are not affected in the same manner by the alleged illegalities, errors or inequalities.” The writ was issued to review the iinal determination of the defend*714ants as commissioners of taxes and assessments of the city of New York, the'relators uniting in the'petition under the provisions of - section 250 of the Tax Law .(Laws of 1896, chap. 908) which is in. the following language: “ Two or more persons assessed upon the same roll, who are affected in the same manner by the alleged illegality, error or inequality, may unite in the same petition.” The petition upon which the writ issued' recites overvaluation of the relators’ property and inequality of the assessments sought-to be reviewed, in'that they are made at a higher proportionate valuation than the assessments of other real estate, of like character, in the same locality. It contains the folio wing averment: “ That the following list truly states in detail the real property of the above-named, petitioners covered by this proceeding, as contained in the rolls and books of the Department of Taxes and Assessments, and shows the valuation of each piece owparcel thereof upon the .assessment roll of 1965 and. the valuation to which the same should be reduced,.as prayed for by the petitioners aforesaid, and the extent of its. over-valuation.” • This, averment is followed by a table in which it appears that, twenty- ' nine lots, are involved in the contention of the relators, ten of which . are owned by Edward H. Litchfield ; six by Edward H, Litchfield and others, and thirteen by the Brooklyn Improvement Company; that the lots are in thirteen different blocks; that-neither of the petitioners owns lots in any block in which thélots of either of .the other owners are -situate; that none of the lots bear consecutive numbers; that of the twenty-nine lots, with two exceptions (lots Nos. 1 and 6 in block 987, owned by Edward H. Litchfield, assessed at $8,800 each, and lot. No. 120,. block. 980,. ahd lot No. .92, 'block 990," assessed valuation $30,000- each, both owned by the Brooklyn Improvement Company), no two lots are of the. same ' assessed valuation, varying from $4,000 to $110,000, and the valuation asked -for by petitioners varies from $2,500 to $52,50.0. The reduction in values asked is not uniform, either as to owners or lots., The facts appearing in the petition are almost identical with the facts before- the- court in People ex rel. Washington Building Co. v. Feitner (49 App. Div. 385). Mr, Justice Bumsey writing for thecou-rt in that case said': “The petition for the writ'contains a separate statement in respect to each parcel, showing the amount of the assessment upon it; the value of it; the amount at *715which it should have been assessed to be in accord with the assessed valuation of other property in the neighborhood; and the instances of the assessment of other property which are compared with the assessment of each particular piece of real estate for the purpose of showing that 'the relator’s property was overvalued and unequally assessed.”
The same averments of an increase in valuation in the ward in which relators’ property is located, over that of the preceding year, and comparison of valuation for assessment of property in said ward with that in the other boroughs of the city of ¡New York, that were before the court in the case cited, appear in the-petition under consideration, and the reasoning and conclusions reached by the court in that case, subsequently affirmed by the Court of Appeals (163 N. Y. 384), and later reiterated in People ex rel. Zollikoffer v. Feitner (172 id. 618) control the disposition of this appeal.
The' order must be reversed, with ten dollars costs and disbursements, and the defendants’ motion to quash the writ must be granted, with costs.
Hirschberg, P. J., and Gaynor, J., concurred ; Woodward and Miller, JJ., dissented.
Order reversed, with ten dollars costs and disbursements, and motion to quash the writ granted, with costs.